Order, Supreme Court, New York County (Carol Arber, J.), entered May 20, 1996, which denied defendants’ motion to vacate a judgment on the grounds of newly discovered evidence and fraud, unanimously affirmed, with costs.
Pursuant to the plaintiffs request, we take judicial notice of the publicly filed order of the Law Division of the Superior Court of New Jersey, Hudson County and of the pleadings relating thereto (see, Brandes Meat Corp. v Cromer, 146 AD2d 666, 667; Matter of Hartman v Joy, 47 AD2d 624, 625). Upon taking such notice, we find that the New Jersey order, which grants plaintiffs assignor summary judgment dismissing defendants’ claims of fraudulent concealment and negligence, with prejudice, warrants the application of the doctrines of res judicata and collateral estoppel and precludes defendants from seeking to vacate the prior judgment based on a defense of fraudulent concealment and nondisclosure (see, D'Arata v New York Cent. Mut. Fire Ins. Co., 76 NY2d 659, 664; Green v Santa Fe Indus., 70 NY2d 244, 253-254; Watts v Swiss Bank Corp., 27 NY2d 270, 277; Broten v Finkelstein, 235 AD2d 513). Thus, defendants cannot demonstrate a meritorious defense to the action or that the result of the prior judgment probably would have been different (see, Peacock v Kalikow, 239 AD2d 188). Concur—Milonas, J. P., Wallach, Williams, Tom and Mazzarelli, JJ.